OliveR, Presiding Judge:
This appeal to reappraisement involves the valuation of certain household and personal effects.
*954The testimony of the plaintiff herein is sufficient to establish that the proper values for some of the items involved were less than the values placed upon them by the appraiser.
I therefore find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the involved merchandise, and that such values are as follows:

Item U. S. Dollars

Blown table glassware_ 20.00
Embroidered and lace articles_20. 00
Men’s fur-lined coat.'_20.00
1 piece of gold jewelry_ 4. 00
Manufacture horsehair_._ 6. 00
Insofar as the appeal relates to all other merchandise, to that extent the appeal is hereby dismissed.